Case 1:20-cv-00097-STV Document 1 Filed 01/13/20 USDC Colorado Page 1 of 40

FILED
U.S. DIS TRIGT COURT
DISTRICT OF COLORADO

ITED STATES DISTRICT C
UN St S PISTRIC ‘MO 13 AMI: 02

DISTRICT OF COLORADQ; ; eh
RK

SOLE
Civil Action No. 20 = ( V. - 0 0) 0 9 © oy _DEP. CLK

KRYSTINA ANDREA ROMERO

 

Plaintiff,

FRANKLIN D. AZAR & ASSOCIATES, P.C., a Colorado corporation,

Defendant.

 

PLEADING

 

Plaintiff Krystina Romero, 6750 E Chenango Avenue, Apt. 505, Denver,
Colorado 80237 alleges the following:

I. JURISDICTION AND VENUE

1. This Court has jurisdiction of Plaintiff’s federal law claims pursuant to
28 U.S.C. § 1331, as this case involves questions of federal law.

2. The Court also has supplemental jurisdiction over the claims that do not
contain a question of federal law as the arise from a common nucleolus of operative
facts. Accordingly, if a plaintiff has both federal and state claims, the federal court
has discretion to exercise supplemental jurisdiction over the claims arising under
state law if the two claims derive from a common nucleus of operative facts and are
such that a plaintiff would be ordinarily be expected to try them all in one judicial

proceeding.
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 2 of 40

3. Venue is proper in, and Franklin D. Azar & Associates, P.C. is subject
to the personal jurisdiction of this Court because Defendant maintain facilities and
business operations in this District, and all or most of the events giving rise to this
action occurred in this District. 28 U.S.C. § 1391(b); 42 U.S.C. § 2000e-5(f)(3).

Il. THE PARTIES

4. Plaintiff Krystina Andrea Romero (For now on, “Plaintiff Romero”), is
a Spanish-speaking Puerto Rican and Hispanic. She worked as a Law Clerk for
Defendant, from May 3, 2019 to October 15, 2019.

5. Upon information and belief, Franklin D. Azar & Associates, (For now
on, “Defendant’), is a law firm that maintains six office locations in Colorado and
employs more than 100 individuals. Defendant operates an office in Aurora, Colorado
— 14426 E Evans Ave, Aurora CO 80014. All or most of the events alleged herein
occurred while Plaintiff was employed by Defendant in that office.

6. At all times relevant herein, Defendant had at least fifteen employees, and

was therefore an “employer” within the meaning of Title VII.

7. Defendant was also an “employer” within the meaning of the Equal Pay
Act.

8. Defendant is liable for the acts of their agents and employees as set forth
below.

9. Plaintiff is informed and believes and thereon alleges that at all times

relevant herein, the Defendant was responsible in some manner for the occurrences
and injuries alleged in this complaint.

Il. EXHAUSTION OF ADMINISTRATIVE REMEDIES

10. Plaintiff timely filed charges of discrimination with the United States
Equal Employment Opportunity Commission (“EEOC”) and the Colorado Division
on Civil Rights. On or around October 24, 2019, the EEOC issued Plaintiff Notices

of Right to Sue.
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 3 of 40

11. Plaintiff has timely filed this action and have complied with all
administrative prerequisites to bring this lawsuit.

IV. FACTUAL ALLEGATIONS

12. At all times material to this action, Plaintiff Romero was employed by
Defendant as a Law Clerk in Defendant’s Aurora, Colorado office. Plaintiff was
hired to work full-time for $28.85 per hour on May 3, 2019.

13. The other Personal Injury Law Clerk — Brian Conroy (For now on,
“Law Clerk Conroy’) hired by Defendant was a salary employee making $60,000
per year. He was a male born and raised in the United States of America; and he
only spoke one language — English. Law Clerk Conroy and Plaintiff performed
substantially equal job.

14. The terms and conditions of employment were stablished by the
Employment Offer Letter and the Confidentiality, Non-Disclosure and Non-
Solicitation Agreement (From now on, ‘Entire Employment Agreement’). The
Entire Employment Agreement contained liquidated damages clauses and the
termination of the employment contract would commence the two-year period of the
Non-disclosure and Non-use clause of the Confidentiality Agreement.

15. Plaintiff was assigned to work for two mentors — Jennifer Torres (For
now on, “Mentor Torres”) and Peter McCaffrey (For now on, “Mentor McCaffrey”).
Mentors have authority to direct and oversee mentees’ daily work. Mentors report
to supervisors about mentees performance.

16. Law Clerk Conroy was assigned to work for one mentor at a time.
Conroy’s mentor was also Peter McCaffrey

17. Plaintiff speaks two languages — Spanish and English — and is licensed
in one jurisdiction of the United States of America — Puerto Rico. As part of her job,
she was responsible for helping her mentors with documents drafts and clients’

communications. She also communicated with her mentors’ English-speaking and
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 4 of 40

Spanish-speaking clients. On occasion, Plaintiff was asked by receptionists to take
intake calls when all the Spanish-speaker employees in the intake department were
busy.

18. During all the time Plaintiff was employed, Olga Malcom (For now on,
“Malcom”). was Defendant’s supervisor, administrator and head of the Human
Resources Department. Zach Balkin was the other law firm’s supervisor (For now
on, “Supervisor Balkin’).

19. On or around May 16, 2019, Plaintiff informed Malcom that she had
passed the Puerto Rico’s BAR exam.

20. Defendant uses a platform — Pingboard — to help employees identify
each other. After Plaintiff passed Puerto Rico’s bar exam, she appeared on the
platform as a Spanish speaking law clerk and attorney.

21. Plaintiff started receiving invites to join attorney’s activities. She was
invited to join the monthly DTC Breakfast Club Meetings and the weekly ‘Attorney
Round Table Meetings’.

22. Plaintiff received the last invitation to join the DTC Breakfast Club
Meeting the week she did the attorney oath in Puerto Rico.

23. On June 11, 2019, Human Resources, Crystal Chavez (For now on,
“HR Chavez”), informed Plaintiff that she became a salary employee on June 1",
2019. Plaintiff was never informed of what her salary would be.

24. Between June 12, 2019 and July 11, 2019, HR Chavez handled
Plaintiff an “Attorney Contract”. The “Attorney Contract” would employ Plaintiff
as an attorney for a $65,000 annual salary.

25. On or after July 11, 2019, Plaintiff met with Malcom and requested
some edits to the attorney employment contract because she did not want to be
referred as an “attorney” in any employment contract outside of Puerto Rico.

26. On that meeting, Malcom told Plaintiff that she would not edit the
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 5 of 40

Attorney Contract. Malcom said that the most she could do was to wait for Plaintiff
to become formally licensed in Puerto Rico to sign the ‘Attorney Contract’.

27. On August 16, 2019, the president and owner of the law firm, Franklin
D. Azar, and Malcom told Plaintiff she would be assigned cases. Now, Plaintiff’s
job responsibilities were adjusted to include the management of those cases assigned
to her.

28. Plaintiff traveled to Puerto Rico from August 17, 2019 to August 25,
2019 to do the Attorney Oath.

29. On September 3, 2019, Plaintiff was assigned cases for the first time.
She was assigned thirty (30) cases. It was the company’s custom to initially assign
less than 10 cases to las clerks and then build up at a rational pace.

30. Plaintiff believes and thereon alleges that the departure from the
Company’s policies in the assignment of her cases and additional and excessive
assignment of work was a retaliatory measure against her for not signing the
Attorney Contract during the first week (or any time) after she did the attorney oath
~—deadline Malcom said she was willing to wait for Plaintiff to sign it.

31. Prior September, Plaintiff can only remember three specific instances
where she was requested to assist an attorney with their work — Tonya Melnichenko
(ICM), Kenny Pennywelth (Pay Off) and Matthew Bennet (client contact phone
call). Most of them requested and scheduled with anticipation.

32. On September 3, 2019, Daniel Lowey (From now on, “Coworker
Lowey”), Spanish speaking and Jr. Attorney, requested Plaintiff to draft a complaint
for him. Plaintiff refused Coworker Lowey’s request because her schedule was full
with her own assigned work. However, Coworker Lowey insisted and questioned
Plaintiff for the reasons of her refusal. Plaintiff let him know she felt uncomfortable
with his insistences and all of his inquiries.

33. Coworker Lowey told Plaintiff that Supervisor Balkin told him he could
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 6 of 40

use Plaintiffs help with his Spanish Clients.

34. Mentor Torres told Plaintiff that it was Defendant’s policy that Jr.
Attorneys had to handle their cases on their own and advised Plaintiff not to help
coworker Lowey.

35. It was the Defendant’s policy that Jr. Attorneys had to handle all their
cases on their own. Supervisor Balkin authorized Coworker Lowey to assign his
work to Plaintiff because of her Spanish fluency — specifically, to help him with his
Spanish clients.

36. On September 3, 2019, Plaintiff and Spanish speaking attorneys were
requested by Haidee Ferreyra, marketing assistant, mandatory attendance to a
Sunday promotional event (For now on, “the promotional event’) in an hispanic
cultural celebration (“Fiestas Patrias” at Denver Civic Park) without additional
compensation. Attorneys were supposed to attend to the event for at least four hours.

37. On September 6, 2019, Supervisor Balkin sent a mass email regarding
“the promotional event” attendance schedule. He assigned only two Spanish
speaking employees (“attorneys”) to work — Mentor Torres and Plaintiff.
Furthermore, Supervisor Balkin assigned Plaintiff to work six hours more than what
he assigned to Mentor Torres.

38. By the date of “the promotional event” the law firm had around six
Spanish Speaking Attorneys. All the Spanish Speaking attorneys licensed to practice
law in Colorado were born or raised in a state of the United States.

39. Plaintiff was the only Spanish speaking person admitted to practice law
in a jurisdiction of the United States whose first language was Spanish and who was
born and raised in a Hispanic country and culture. She was the only employee born
and raised in Puerto Rico.

40. On September 12, 2019, Coworker Lowey asked Plaintiff to contact

one of his Spanish speaking clients to give the case’s status, but she refused. He
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 7 of 40

continued insisting and Plaintiff reported the situation to Mentor Torres.

41. On September 13, 2019, Coworker Lowey questioned Plaintiff for
complaining to Mentor Torres about his recent conduct. He told Plaintiff that he was
“above her” because she was an attorney from Puerto Rico, and he was an attorney
from Colorado. Plaintiff reported the incident to Mentor McCaffrey.

42. On September 16, 2019, Mentor McCaffrey asked Plaintiff whether he
could assign her work or if she was going to feel insulted as happened with Coworker
Lowey. Later that day, Mentor McCaffrey suggested Plaintiff that she could learn
something from one of his clients and be nicer. Furthermore, Mentor McCaffrey
started to assign Plaintiff to draft more documents that he had ever assigned her
before Plaintiff complaint about the discriminatory conduct.

43. After Plaintiff reported the incident to Mentor McCaffrey, many other
attorneys and employees started assigning her more work and interrupted her work
responsibilities due to her Spanish fluency as a retaliatory measure for her
complaining to mentor McCaffrey (protected activity). The receptionists started
assigning her more Spanish intake calls than usual. Furthermore, a week after she
complained, Supervisor Balkin demoted her to case analyst in the middle of a
meeting and in front of all the attendees; and, Malcom ordered her to start attending
the Case Analyst Meetings — less prestigious assignments.

44. After Plaintiff complained about the incident with Coworker Lowey,
she started receiving emails reminding her that she was supposed to attend the
Case Analyst Meetings every time she attended the Attorney Round Table
Meeting. Moreover, many senior attorneys and other employees did not respond
to her requests to move forward her cases. Requests to rescind, settle or transfer
cases were not being answered and Plaintiff’s cases were starting to fall behind.
Plaintiffs work was being sabotaged.

45. In one occasion an attorney interrupted Plaintiff in the middle of a
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 8 of 40

training presentation and made her step out of the conference room in front of all the
attendees to assign her his work due to her Spanish fluency. Plaintiff felt humiliated
because of the way she was requested to step out of a conference in front of many of
her coworkers to do someone else’s work on the basis of her nationality and Spanish
fluency without any regard on her own responsibilities. Activity she had recently
complaint about to her mentors. Plaintiff was being retaliated (retaliatory
harassment) for complaining to her mentors — activity that is protected by law.

46. By October 4, 2019, Plaintiff had already around 48 cases and Mentor
McCaffrey told her that a superior (either Malcom or Balkin) wanted to assign her
more cases. Law Clerk Conroy never had over 30 cases assigned to him.

47. On October 7, 2019, Plaintiff submitted a formal complaint to Malcom
and to HR Chavez regarding the mistreatment she was perceiving since she stood up
to Coworker Lowey’s discriminatory verbal conduct.

48. Malcom told Plaintiff to try to resolve the issue with one of the
harassers she complained about — Supervisor Balkin. Later that day, Malcom
requested Plaintiff to go to her office to talk about the concerning situation and
Supervisor Balkin was already in the office. He stayed in the office during the whole
meeting and sat immediately next to Plaintiff. During the concerning situation
meeting:

a. Malcom revealed to Plaintiff that she was who ordered Shannon
Marino to request Plaintiff's presence in the Case Analyst
Meetings. Furthermore, Malcom and Supervisor Balkin told
Plaintiff that whenever a senior attorney requested her something,
she had to assume that Malcom requested it.

b. Supervisor Balkin clarified that plaintiff’s sole job responsibility
was to take care of her assigned cases and to meet with her mentors

once a week to review them.
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 9 of 40

C. Plaintiff inquired on how much time-off she could take to study
for the 2020 February Colorado’s bar exam. Malcom told Plaintiff
that she could take up to six weeks and that Defendant’s company
would continue paying her during her study break but that she
would receive less money than usually. Malcom disclosed that
Defendant’s company would pay Plaintiff, as it has done with the
past law clerks, around $4,000 a month — Malcom initially stated
$4,500.

49. On October 7, 2019, Plaintiff was making less than $4,000 a month
working full-time. Other law clerks were being paid Plaintiff’s regular wage for their
time-off to study. The other law clerk had a higher wage for substantially equal work.

50. At the end of the concerning situation meeting, Malcom informed
Plaintiff that she violated the attorney-client privilege and revealed so on the
discrimination complaint she submitted to Human Resources. However, Plaintiff’s
disclosure was not protected by the attorney-client privilege and, therefore, Plaintiff
did not violate the Attorney-Client Privilege.

51. Supervisor Balkin and Malcom responded to Plaintiff’s arguments
against the attorney-client privilege violation allegations saying that Plaintiff
violated the Confidentiality Agreement regardless. Neither Supervisor Balkin nor
Malcom specified what part of the confidentiality agreement Plaintiff violated.

52. Malcom and Supervisor Balkin accused Plaintiff of violating the
Confidentiality Agreement when she submitted a formal written complaint for a
hostile environment and discriminatory treatment.

53. On October 9, 2019, Plaintiff was invited to go to another Case Analysts
meeting. The Case Analyst Meeting was unrelated to Plaintiff’s job responsibilities.
Plaintiff attendance to the Case Analyst meeting was unnecessary and interrupted

her job responsibilities.
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 10 of 40

54. On October 10, 2019, Mentor McCaffrey asked Plaintiff why she was
acting different. Plaintiff explained Mentor McCaffrey what she had been going
through since she came back from Puerto Rico. Mentor McCaffrey told her not to
take it personal because it was common for Spanish-speaking employees to be
overworked on Defendant’s company.

55. Plaintiff started looking for employment outside Defendant’s company
because she could not stand the stress and the working conditions. On October 12,
2019, Plaintiff went to a job interview at Manuel Solis Law firm but abandoned
employment negotiations because they could not pay for her time-off to study for
the bar exam as Defendant’s company said it would.

56. On October 15, 2019, Supervisor Balkin and Malcom fired plaintiff for
the alleged violation of the confidentiality contract. The alleged violation of the
confidentiality contract was a pretext to fire plaintiff for complaining about the
retaliatory harassment (protected activity) she was undergoing for complaining to
her mentors about Coworker Lowey’s discriminatory harassment.

57. The Confidentiality Agreement forbids the disclosure of Proprietary
Information and is subordinate to the Code of Professional Responsibility — it forbids
any violation of the Attorney-Client privilege.

58. The information Plaintiff disclosed did not include Proprietary
Information. The Confidentiality Agreement specifies that ‘Proprietary
Information” does not includes individual client information which is generally
available, and client information subject to and protected by the Code of Professional
Responsibility.

59. The Colorado Code of Professional Responsibility identifies the client
information that is considered confidential and protected from disclosure as well as
its exceptions. The Colorado Code of Professional Responsibility [Art. 1.6] states

that “A lawyer may reveal information relating to the representation of a client to

10
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 11 of 40

the extent the lawyer reasonably believes necessary: to detect and resolve conflicts
of interest arising from the lawyer’s change of employment or from changes in the
composition [...] of a firm, but only if the revealed information is not protected by
the attorney-client privilege and its revelation is not reasonably likely to otherwise
materially prejudice the client’.

60. Plaintiff revealed the information because she reasonably believed it
was necessary to detect and resolve conflicts of interest arising from her change of
employment and from changes in the composition of Defendant’s company.
Furthermore, the revealed information was not protected by the attorney-client
privilege and its revelation was no reasonably likely to otherwise materially
prejudice the client.

61. The client’s information that Plaintiff disclosed was subject to and
protected by the Code of Professional Responsibility. Therefore, Plaintiff did not
disclose “Proprietary Information” and did not violated the attorney-client privilege.
Hence, Plaintiff did not violate the Confidentiality Agreement and complied with its
terms. Defendant’s accusation were a pretext to fire Plaintiff for her protected
activity.

62. The Confidentiality Agreement has a clause titled “ENTIRE
AGREEMENT” which states: “This Agreement and the ‘Attorney Employment
Agreement’ (“Law Clerk Employment Offer Letter’) constitute the entire
understanding between the parties hereto with respect to the subject matter hereof
(“Employment Agreement”) [...]”. The Confidentiality Agreement and the
Employment Offer Letter constituted the entire understanding (agreement) between
the parties with respect to the employment terms and conditions (From now on,
“Entire Employment Agreement’).

63. The Employment Offer Letter was conditional to the adherence of the

Confidentiality Agreement. Therefore, the Entire Employment Agreement was a

il
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 12 of 40

bilateral agreement where Defendant would receive Plaintiff’s services and
discretion (adherence to the Confidentiality Agreement) in exchange of a monetary
compensation — her wage.

64. One contract would not have existed without the other and the
termination of either could affect the other. Both documents constituted one
agreement; one contract. Documents executed together as part of a single transaction
should be considered together in asserting the intent of the parties.

65. The Confidentiality Agreement contains two liquidated damages
clauses — Accounting for Profits and Indemnification. Moreover, the Confidentiality
Agreement two years period of Non-Disclosure and Non-Use commenced when
Plaintiff's employment was terminated. The termination of the employment
agreement had legal consequences.

66. Defendant falsely accused Plaintiff of violating the Confidentiality
Agreement and proceeded to terminate Plaintiff's employment. Defendant never
specified what part of the contract Plaintiff violated. Defendant’s allegations were
unfounded and contrary to the agreement’s terms — they were a pretext.

67. Plaintiff adhered to the terms and conditions of the Entire Employment
Agreement and performed accordingly.

68. On October 18, 2019, HR Chavez sent Plaintiff a Separation Agreement
asserting that Plaintiff worked as an attorney for Defendant since May 3, 2019.
Plaintiff did not sign the Separation Agreement.

69. Plaintiff suffered severe emotional distress as a consequence of the
events she underwent at Defendant’s Company since she arrived from doing her
attorney oath in Puerto Rico.

Vv. CLAIMS FOR RELIEF
FIRST CLAIM FOR RELIEF

National Origin-Based Discrimination (Disparate Treatment) in Violation of

12
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 13 of 40

Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e-2(a)

70. The allegations contained above are incorporated by reference as if
again fully set forth herein.

71. Section 703 of Title VII, 42 U.S.C. § 2000e-2, prohibits employment
practices that discriminate against persons on the basis of their national origin.

72. Plaintiff alleges that she was treated negatively different than other
employees because of her protected class and national origin — Spanish speaking
Puerto Rican and Hispanic.

73. Defendant knew of Plaintiff’s protected class. Defendant assigned
Plaintiff additional work on the basis of her Spanish fluency. Only Spanish speaking
attorneys were requested mandatory assistance for the “promotional event”.
Furthermore, Supervisor Balkin singled out Plaintiff and scheduled her to work four
times_more than the other assigned Spanish speaking attorney from another
nationality. In doing so, Supervisor Balkin revealed Defendant’s unlawful
discriminatory bias against Plaintiff.

74. Defendant permitted or promoted his employees and attorneys to
constantly interrupt Plaintiffs job performance by assigning her extra work due to
her nationality and Spanish fluency without consideration of her own work load and
responsibilities. Defendant suddenly started assigning more work than Plaintiff
could possibly complete in her allotted hours and in doing so, he violated his own
policies. Defendant was setting up Plaintiff to fail through unfair assignment of
work.

75. Furthermore, Plaintiff alleges she had a lower wage than the other law
clerks in spite of being the only one that speaks more than one language and the only
one admitted to practice law in a jurisdiction of the United States. She was hired to

work for $28.85 per hour while the other personal injury law clerk was hired for a

13
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 14 of 40

$60,000-year salary. Personal injury law clerks had substantially the same work
responsibilities. Furthermore, Defendant unilaterally changed Plaintiff's hourly
salary without any verbal or written agreement. Defendant never told Plaintiff what
her salary was, and Plaintiff has no knowledge of the deductions being made to her
paychecks.

76. Others who were similarly situated were either treated more favorably
or not subjected to the same or similar adverse treatment. Non-Spanish speaking
attorneys were not assigned mandatory assistance to the promotional event; and law
clerk Conroy was never assigned more than 35 (he personally specified he never
managed more than 30) cases and had a higher wage than Plaintiff.

77.  Defendant’s employees - agents and supervisors - constant
interruptions and discriminatory acts were neither manifestly job-related nor
consistent with business necessity. On the opposite, the constant interruptions and
discriminations sabotaged Plaintiff's work performance had a negative impact on
her responsibilities and cases management. Her cases were starting to fall behind
due to her request being ignored and because she had to neglect her responsibilities
to work on intake calls and other attorneys requests.

78. Less discriminatory alternatives existed to achieve Defendant’s
business purposes.

79. Asa direct, legal and proximate result of the discrimination, Plaintiff
has sustained, and will continue to sustain, economic and emotional injuries,
resulting in damages in an amount to be proven at trial.

80. Defendant’s unlawful actions were intentional, willful, malicious,
and/or done with reckless disregard to Plaintiff’ s right to be free from discrimination
based on national origin.

81. Plaintiff includes in this claim as nationality-based discrimination

(instead of sex-based discrimination) the allegations made in the Fourth Claim

14
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 15 of 40

regarding unequal pay [allegations contained in paragraphs 120 through 126, below].
82. Plaintiff is entitled to her reasonable attorney’s fees and costs of suit.
SECOND CLAIM FOR RELIEF
National Origin-Based Discrimination (Hostile Work Environment) in Violation of
Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e-2(a)

83. The allegations contained above are incorporated by reference as if
again fully set forth herein.

84. Plaintiff belongs to a statutorily protected class — born and raised
Spanish speaking Hispanic and Puerto Rican.

85. Plaintiff was subjected to inappropriate and unwelcome verbal conduct
from Coworker Lowey due to her nationality — Puerto Rican. Attorney Lowey tried
to delegate his work to Plaintiff against the company’s policy on the basis that he
was “above” Plaintiff because he was an attorney from Colorado and she was an
attorney from Puerto Rico.

86. Attorney Lowey’s harassment was based on Plaintiff’s statutory
protected class — Spanish speaking Hispanic and Puerto Rican.

87. Plaintiff complaint to her mentors McCaffrey and Torres about attorney
Lowey’s harassment. Plaintiff complaint was a protected activity.

88. Right after Plaintiff complaint of Coworker Lowey’s derogatory verbal
conduct, she suffered tangible and adverse employment actions [demotion to Case
Analyst, transfer to Case Analyst meetings (less prestigious assignments),
interference with training presentations (prestigious work assignments), freezing the
employee out from the DTC Breakfast meetings and termination], work sabotage
(unreasonably interferences of Plaintiff's job performance to delegate the work of
other attorneys who were not her assigned attorneys, increased assignment of intake

calls and the requests to assists to two weekly meetings), humiliation and ridiculing,

15
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 16 of 40

by Defendants’ agents, employees and supervisors.

89. Defendant’s employees constantly interrupted Plaintiff's work and
assigned her extra work because of her Spanish fluency and national origin. The
unwelcomed requests were based on Plaintiff's protected class and affected a term
or condition of employment. Plaintiff now had to work for more attorneys than the
ones assigned to her, had to neglect her own responsibilities and her performance
was being affected. The unwelcomed requests had the purpose or effect of
unreasonably interfering with the work environment and created an intimidating,
hostile or offensive work environment.

90. Defendant’s - agents, employees and supervisors - conduct was
undertaken because of Plaintiff’s national origin and Spanish fluency.

91. Defendant’s agents’, employees’ and supervisors’ conduct was not
welcomed by Plaintiff.

92. The alleged discriminatory incidents were frequent, severe and patently
offensive; they created a hostile and abusive work environment.

93. The harassment affected a term, condition or privilege of Plaintiff's
employment.

94. The harassment had the purpose and effect of unreasonably interfering
with Plaintiff's work performance and resulted in adverse employment action.

95. The conduct was so severe or pervasive that reasonable persons in
Plaintiff's position would find their work environment to be intimidating, hostile or
abusive.

96. Plaintiff work environment was intimidating, hostile or abusive as a
result of Defendant’s agents’, employees’ and supervisors’ conduct.

97. Enduring the offensive conduct became a condition of continued
employment.

98. Management level employees knew, or should have known, of the

16
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 17 of 40

abusive conduct. Plaintiff provided management level personnel — Mentor
McCaffrey, Mentor Torres, Malcom, Supervisor Balkin, HR Chavez, and Franklin
D. Azar — with sufficient information to raise a probability of national origin
harassment in the mind of a reasonable employer. Moreover, the harassment was so
pervasive and open that a reasonable employer would have had to have been aware
of it. Indeed, management level employees — Malcom and Supervisor Balkin — were
themselves complicit in the abusive conduct and encouraged coworker ostracism.

99. Defendant did not exercise reasonable care to prevent harassment in the
workplace on the basis of national origin and did not exercise reasonable care to
promptly correct any harassing behavior that did occur. On the contrary, they
contributed to the harassment after Plaintiff made the first informal complaint to
Mentor McCaffrey regarding Coworker Lowey’s verbal conduct against her
nationality.

100. As a direct, legal and proximate result of the discrimination, Plaintiff
has sustained, and will continue to sustain, economic and emotional injuries,
resulting in damages in an amount to be proven at trial.

101. Defendant’s unlawful actions were intentional, willful, malicious,
and/or done with reckless disregard to Plaintiffs right to be free from discrimination
based on national origin.

102. Plaintiff is entitled to their reasonable attorney’s fees and costs of suit.

THIRD CLAIM FOR RELIEF
Retaliation (including Co-Workers and Supervisory Retaliatory Harassment) in
Violation of
Title VI of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e-3(a)
103. The allegations contained above are incorporated by reference as if

again fully set forth herein.

17
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 18 of 40

104. Section 704(a) of Title VII of the Civil Rights Act of 1964, as amended,
prohibits employers from discriminating against an employee “because [she] has
opposed any practice made an unlawful employment practice by this subchapter.”
42 U.S.C. § 2000e-3(a).

105. Plaintiff made two informal and one formal complaints to Defendant’s
agents, employees and supervisors opposing Defendant’s employees unlawful,
discriminatory employment practices based on national origin.

106. Plaintiff opposed a violation of Title VII when she complaint to Mentor
McCaffrey about Coworker Lowey’s derogatory and discriminatory comments
about her nationality. Plaintiff’s complaint was a protected activity.

107. Plaintiff alleges that Supervisor Balkin and Malcom demoted her to
Case Analyst responsibilities and job title right after she stood up against Coworker
Lowey’s derogatory comments about her nationality — Puerto Rican — and complaint
to her mentors.

108. Plaintiff alleges that Defendant’s employees — attorneys, case analysts
and receptionists — started assigning her more work and more frequently, right after
she stood up against coworker Lowey’s derogatory comments about her nationality
— Puerto Rican — and complaint to her mentors.

109. Right after Plaintiff complaint of Coworker Lowey’s derogatory verbal
conduct, she suffered tangible and adverse employment actions (demotion, transfer
to less prestigious assignments, interference with prestigious work assignments,
freezing the employee out from meetings and other workplace activities,
termination), work sabotage (unreasonably interferences of Plaintiff's job
performance), intimidation, humiliation and ridiculing, by Defendant’s agents,
employees and supervisors. The retaliatory harassment affected a term (ie. Job title),
condition (ie. Working for any other attorney — who was not her assigned attorney —

that assigned her work) or privilege (ie. DTC breakfast meetings attendance) of

18
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 19 of 40

Plaintiff's employment.

110. Defendant’s agents, employees and supervisors, created a hostile work
environment as retaliation for opposing and complaining against Coworker’ Lowey
discriminatory verbal conduct. Many of the retaliatory harassing incidents were
based on Plaintiff’s Spanish fluency.

111. Defendant’s supervisory or management personnel either orchestrated
the harassment or knew about the harassment and acquiesce in it in such a manner
as to condone and encourage the coworkers' actions. Gunnell v. Utah Valley State
College, 152 F.3d 1253. Furthermore, Malcom revealed to Plaintiff that she was who
ordered Senior Attorneys to affect Plaintiff's employment terms and conditions and
interrupt her job performance and responsibilities. Management level employees
were themselves complicit in the abusive conduct and encouraged coworker
ostracism.

112. Management level employees knew, or should have known, of the
abusive conduct. Plaintiff provided management level personnel with sufficient
information to raise a probability of national origin harassment in the mind of a
reasonable employer. Moreover, the retaliatory harassment was so pervasive and
open that a reasonable employer would have had to have been aware of it.

113. Defendant did not exercise reasonable care to prevent retaliatory
harassment in the workplace and did not exercise reasonable care to promptly correct
any retaliatory harassing behavior that did occur.

114. Defendant’s adverse actions constituted retaliatory workplace
harassment.

115. Defendant terminated Plaintiff's employment a week after she
submitted her formal complaint (protected activity) to Human Resources and the
administration (Malcom) about all the discriminatory and materially adverse actions

taken against her after she complaint to her mentors about the discriminatory actions

19
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 20 of 40

of Coworker Lowey.

116. Defendant’s reasons to terminate Plaintiff due to a violation of the
confidentiality agreement was a Pretext. Plaintiff did not violate the Confidentiality
Agreement.

117. Defendant terminated Plaintiff's employment based on the evidence
presented on the formal complaint she submitted about the office’s discriminatory
practices.

118. As a direct, legal and proximate result of the discrimination, Plaintiff
has sustained, and will continue to sustain, economic and emotional injuries,
resulting in damages in an amount to be proven at trial.

119. Defendant’s unlawful actions were intentional, willful, malicious,
and/or done with reckless disregard to Plaintiff’s right to be free from discrimination
based on national origin.

120. Plaintiff is entitled to their reasonable attorney’s fees and costs of suit.

FOURTH CLAIM FOR RELIEF
Sex-Based Discrimination in Violation of
Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e-2(a)
121. The allegations contained above are incorporated by reference as if
again fully set forth herein.

122. Title VII of the Civil Rights Act of 1964, as amended, makes it
unlawful for an employer, “(1) to [...] to discriminate against any individual with
respect to her compensation, terms, conditions, or privileges of employment,
because of such individual’s race, color, religion, sex, or national origin; or (2) to
limit, segregate, or classify his employees or applicants for employment in any way
which would deprive or tend to deprive any individual of employment opportunities

or otherwise adversely affect his status as an employee, because of such individual’s

20
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 21 of 40

race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a).

123. Defendant discriminated against Plaintiff by treating them differently
from their male coworkers, including tasks assignment and compensation, because
of her sex.

124. Plaintiff was given more work and responsibilities for lower wage than
her coworkers Law Clerk Conroy and Law Clerk Parker.

125. Plaintiff’s sex was the determining factor and/or a motivating factor in
Defendant’s actions.

126. As a direct, legal and proximate result of the discrimination, Plaintiff
has sustained, and will continue to sustain, economic damages to be proven at trial.
As aresult of Defendant’s actions, Plaintiff has suffered emotional distress, resulting
in damages in an amount to be proven at trial. Plaintiff further seeks compensatory
and punitive damages and all other injunctive, declaratory, and monetary relief
available for discrimination at trial.

127. Defendant’s unlawful actions were intentional, willful, malicious,
and/or done with reckless disregard to Plaintiff’s right to be free from discrimination
based on sex.

128. Plaintiff is entitled to reasonable attorneys’ fees and costs of suit.

FIFTH CLAIM FOR RELIEF
Sex-Based Pay Discrimination in Violation of
Equal Pay Act, 29 U.S.C. § 206(d)(1)
129. The allegations contained above are incorporated by reference as if
again fully set forth herein.

130. Section 206(d)(1) of the Equal Pay Act makes it unlawful for an
employer “to discriminate . . . between employees on the basis of sex by paying
wages to employees .. . at a rate less than the rate at which he pays to employees of

the opposite sex . . . for equal work on jobs the performance of which requires equal

21
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 22 of 40

skill, efforts, and responsibility, and which are performed under similar working
conditions, except where such payment is made pursuant to (i) a seniority system,
(ii) a merit system; (iii) a system which measures earnings by quantity or quality of
production; or (iv) a differential based on any other factor other than sex.”

131. Defendant employed Plaintiff and two other male employees as law
clerks, requiring substantially equal skill, effort, and responsibility.

132. Plaintiff and male employees performed their jobs under similar
working conditions.

133. Plaintiff was paid a lower wage than the male employees doing
substantially equal work.

134. The differential in pay between male and female employees was not
due to a bona fide seniority system, a bona fide merit system, or a bona fide system
that measures employee earnings by quantity or quality of work, nor was the
difference in pay a result of a factor other than sex.

135. Plaintiff's sex was the determining factor and/or a motivating factor in
Defendant’s actions.

136. Defendant’s unlawful actions were intentional, willful, malicious,
and/or done with reckless disregard to Plaintiffs right to be free from discrimination
based on sex.

137. As a direct, legal and proximate result of the discrimination, Plaintiff
has sustained, and will continue to sustain, economic damages to be proven at trial.
As aresult of Defendant’s actions, Plaintiff has suffered emotional distress, resulting
in damages in an amount to be proven at trial. Plaintiff further seeks compensatory
and punitive damages and all other injunctive, declaratory, and monetary relief
available for equal pay violations at trial, including liquidated damages for all willful
violations, prejudgment interest, attorneys’ fees and costs, and other compensation

pursuant to 29 U.S.C. §216(b).

22
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 23 of 40

138. Plaintiff is entitled to reasonable attorneys’ fees and costs of suit.
SIXTH CLAIM FOR RELIEF
Wrongful Discharge
Promissory Estoppel

Cherokee Metro. Dist. v. Simpson, 148 P.3d 142, 151 (Colo. 2006).

139. The allegations contained above are incorporated by reference as if
again fully set forth herein.

140. The elements for this cause of action are: 1) The employer made a
promise to him; 2) The employer should have reasonably expected that its promise
would induce action or forbearance by the employee; 3) The employee reasonably
relied on the promise to his detriment; and 4) The promise must be enforced to
prevent injustice.

141. The Confidentiality Agreement contains two liquidated damages
clauses — Accounting for Profits and Indemnification. A liquidate damage clause is
inconsistent with an at-will employment agreement. Furthermore, a contract
terminable at-will is one that may be terminated at any time without legal
consequences. The Confidentiality Agreement two years period of Non-Disclosure
and Non-Use commenced when Plaintiff's employment was terminated. The
termination of the employment agreement had legal consequences and, therefore, it
was not employment at-will. The Entire Employment Contract was an employment
contract.

142. The Entire Employment Agreement clauses were inconsistent with an
at-will employment contract. Therefore, it was not an at-will employment contract.

143. The Employment Offer Letter states that “Nothing in this letter, or any
other communication from Firm (Defendant), creates or implies an employment
contract or term of employment or any promise of specific treatment upon which

you (Plaintiff) can rely’. However, the Confidentiality Agreement is a

23
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 24 of 40

communication from Firm (Defendant) that created an employment term. Defendant
voided and/or modified the Employment Offer Letter’s statement when he required
Plaintiff to adhere to the Confidentiality Agreement. Furthermore, Defendant
disclosed his true intentions when he relied on the Confidentiality Agreement
employment terms to terminate Plaintiff's employment.

144. The Confidentiality Agreement contains a _ clause titled
“AMENDMENTS?” that states: “No amendments or modifications of the terms and
conditions of this Agreement shall be valid unless in writing and signed by all of the
parties hereto.” However, Defendant unilaterally modified Plaintiff’s employment
terms and conditions when he changed Plaintiff’s hourly wage to salary. The wage
modification was not in written nor signed by all of the parties. Therefore,
Defendant’s actions revealed his real intentions and modified the Confidentiality
Agreement’s “AMENDMENTS” clause. Defendant’s actions and verbal or written
communications could amend the employment terms and conditions.

145. Malcom told Plaintiff that Defendant would pay for her time-off to
study for the 2020 February Colorado’s Bar exam. Defendant promised Plaintiff that
she would be employed during her time-off to study for the 2020 February
Colorado’s Bar Exam.

146. Plaintiff relied on Malcom’s words. Accordingly, she would be paid
around $4,000 per month.

147. Defendant has paid for past law clerks time-off to study for the bar
exam. It was reasonably for Plaintiff to rely on Defendant’s actions and
communications.

148. Defendant should have reasonably expected that his promise would
induce action or forbearance by Plaintiff. Plaintiff was deterred to quit her job with
Defendant until February 2020 because Defendant offered to pay for her time-off to

study for the bar exam. Not many employers have the capacity to pay for their

24
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 25 of 40

employees’ off-work study period and Defendant’s promise would reasonably
influence Plaintiff's employment decisions.

149. Plaintiff reasonably relied on the promise to her detriment. She endured
the hostile work environment and did not quit her job with Defendant due to the
expectation of getting some time-off to study for the bar exam. Furthermore, Plaintiff
abandoned hiring negotiations with Manuel Solis Law Firm because they could not
pay for her time-off to study for the bar exam as Defendant would.

150. Defendant falsely accused Plaintiff of breaching the Entire
Employment Agreement and terminated the contractual relationship before February
2020. Defendant’s allegations were unfounded and contrary to the agreement’s
terms. Defendant’s allegations were a pretext.

151. Plaintiff was fired less than a week after she abandoned employment
negotiations with Manuel Solis Law Firm.

152. Malcom’s promise must be enforced to prevent injustice. Plaintiff
should recover the promised compensation ($4,000) or the fair amount as the other
law clerks would have received until February 2020.

153. Plaintiff had an expectation of employment until 2020 February
Colorado’s bar exam date.

154. Defendant did not keep his promise and caused damages to Plaintiff in
doing so.

155. Defendant’s unlawful actions were intentional, willful, malicious,
and/or done with reckless disregard to Plaintiffs rights.

156. Plaintiff suffered monetary, emotional and loss of employment
damages.

157. Plaintiff is entitled to reasonable attorneys’ fees and costs of suit.

158. Plaintiff seeks to recover economic damages, compensatory damages,

punitive damages, emotional distress damages, lost wages, lost benefits, other

25
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 26 of 40

monetary losses and expectation damages arising from the breach.
SEVENTH CLAIM FOR RELIEF
Wrongful Discharge
Breach of Employment Contract for a Definite Period of Time
Martin Marietta Corp. v. Lorenz, 823 P. 2de 100 (Colo. 1992)
159. The allegations contained above are incorporated by reference as if
again fully set forth herein.

160. The elements for this cause of action are: 1) the plaintiff and the
defendant entered into a contract of employment; 2) the contract provided that the
employment would continue for a definite period of time; 3) the defendant
discharged the plaintiff before the end of that period of time; 4) before the plaintiff
was discharged, she substantially performed her part of the contract; and 5) the
plaintiff had injuries, damages and losses as a result of the discharge.

161. Plaintiff employment terms and conditions were stablished by the
Entire Employment Agreement. The employment contract was not an employment
at-will as already mentioned in allegation 140. Plaintiff adhered to the Entire
Employment Agreement and performed accordingly.

162. Defendant voided the Entire Employment Agreement amendments
clauses or modification statements with his actions. Defendant’s actions and verbal
or written communications could amend the employment terms and conditions. To
this end, contracts can be expressed or implied.

163. Malcom told Plaintiff that Defendant would pay for her time-off to
study for the 2020 February Colorado’s Bar exam. Defendant told Plaintiff that she
would be employed during her time-off to study for the 2020 February Colorado’s
Bar Exam.

164. Plaintiff accepted Malcom’s offer and inquired about the specific terms

and conditions of her offer. Malcom told Plaintiff that Defendant would allow her

26
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 27 of 40

up to six weeks of time-off to study for the bar exam and would pay her around
$4,000 a month.

165. The parties’ consideration would be her continued employment and
adherence to the employment contract in exchange of Defendant’s continued
compensation during her time-off to study. Plaintiff accepted Malcom’s offer.

166. Defendant breached the contract when he terminated Plaintiff's
employment contract prior 2020 February Colorado’s bar exam under false
allegations and pretext.

167. Defendant discharged the plaintiff before the agreed definite period of
employment under false allegations and pretext.

168. Before being discharge, Plaintiff performed her part of the employment
contract.

169. Defendant’s unlawful actions were intentional, willful, malicious,
and/or done with reckless disregard to Plaintiff’s rights.

170. Plaintiff suffered monetary, emotional and loss of employment
damages.

171. Plaintiff is entitled to reasonable attorneys’ fees and costs of suit.

172. Plaintiff seeks to recover economic damages, compensatory damages,
punitive damages, emotional distress damages, lost wages, lost benefits, other
monetary losses and expectation damages arising from the breach.

EIGHT CLAIM FOR RELIEF
Wrongful Discharge in Violation of Public Policy
Martin Marietta Corp. v. Lorenz, 823 P. 2de 100 (Colo. 1992)
173. The allegations contained above are incorporated by reference as if
again fully set forth herein.
174. The elements for this cause of action are: 1) the employer

directed the employee to perform an illegal act as part of the employee’s work-

27
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 28 of 40

related duties; 2) that the action directed by the employed would undermine a
clearly expressed public. Policy relating to the employee’s basic responsibility as
a citizen; 3) that the employee was terminated as the result of refusing to perform
the act directed by the employer; and 4) that the employee had a reasonable belief
that the action ordered by the employer was illegal, and that the employer was
aware, or reasonably should have been aware, that the employee’s refusal to
comply with the employer’s order was based on such reasonable belief. [a. That
the employee present evidence showing that the employer was aware, that the
employee’s refusal to comply with the employer’s order or directive was based on
the employee’s reasonable belief that the action ordered by the employer was
illegal.]

175. Defendant requested Plaintiff to sign an Attorney Employment
Contract. In the contract, Plaintiff was being referred as an attorney.

176. The Colorado’s Code of Professional Responsibility prohibits the
unauthorized practice of law. The unauthorized practice of law occurs when a person
advertises or hold oneself as an attorney licensed to practice law in Colorado or when
she or he actually engages in the practice of law while not an active member of the
Colorado State Bar. [Rule 5.5]

177. The Colorado Bar Association prohibits a lawyer practicing where she
is not authorized by law. Lawyers who permit another to practice law illegally, or
who themselves practice law in a way they are not allowed are subject to formal
discipline by the Colorado Bar Association and the Colorado Supreme Court.

178. By signing an attorney contract with a judiciary person, Franklin D.
Azar & Associates, Plaintiff would have hold herself as an attorney to practice law
in Colorado.

179. Plaintiff's agreement to sign a Colorado’s employment contract where

she holds herself as an attorney would have violated Colorado’s public policy.

28
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 29 of 40

180. Senior attorney Kenny Pennywelth advised Plaintiff not to sign the
attorney contract because of the implications it could have.

181. Plaintiff informed her supervisor, Malcom, about her conversation with
Kenny Pennywelth and the reasons she did not want to sign the contract. Malcom
said she would not make any exception for Plaintiff and would not change the
Attorney Contract terms and wording. Malcom gave Plaintiff a deadline to sign the
contract - until she did the attorney oath in Puerto Rico.

182. When Plaintiff arrived from doing her attorney oath in Puerto Rico, her
coworkers and supervisors started to mistreat her. They discriminated against
plaintiffs nationality, sabotaged her work (interrupting and not responding her
requests), demoted her, humiliated her, transferred her to less prestigious work
assignments, interfered with her prestigious work assignments and terminated her.

183. Plaintiff complained about the harassment and discrimination to
Human Resources and to the supervisors. The supervisors falsely alleged and
accused Plaintiff of violating the Confidentiality Agreement and proceeded to
terminate her employment. The supervisor’s false allegations were a pretext because
Plaintiff did not violate the Confidentiality Agreement.

184. Plaintiff was wrongfully terminated and retaliated against for her denial
to sign and attorney employment contract and represent herself as an ‘Attorney’ in
Colorado.

185. Defendant’s unlawful actions were intentional, willful, malicious,
and/or done with reckless disregard to Plaintiff’s right to be free from coercion to
violate public policy. An employee should not be put to the choice of either obeying
an employer’s order to violate the law or losing her job.

186. As a direct, legal and proximate result of the Wrongful Discharge,
Plaintiff has sustained, and will continue to sustain, economic damages to be proven

at trial.

29
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 30 of 40

187. As a result of Defendant’s actions, Plaintiff has suffered emotional
distress, resulting in damages in an amount to be proven at trial.

188. Plaintiff further seeks to recover economic damages, lost wages, lost
benefits, other monetary losses, compensatory damages, exemplary damages,
emotional distress damages, expectation damages and punitive damages.

189. Plaintiff is entitled to reasonable attorneys’ fees and costs of suit.

NINTH CLAIM FOR RELIEF
Intentional Infliction of Emotional Distress
190. The allegations contained above are incorporated by reference as if
again fully set forth herein.

191. The elements for this cause of action are: 1) an act by defendant
amounting to extreme and outrageous conduct; 2) intent on the part of defendant to
cause plaintiff to suffer severe emotional distress, or recklessness as to the effect of
defendant’s conduct; 3) causation, and; 4) damages — severe emotional distress.

192. An employer will be vicariously liable for tortious acts committed by
his employee if the tortious acts occur within the scope of the employment
relationship.

193. Defendant intentionally or recklessly caused severe emotional distress
and bodily harm to Plaintiff through its agents’, employees’ and supervisors’
extreme and outrageous conduct. They willfully created a hostile work environment
aimed to interfere with Plaintiff’s work responsibilities and to inflict suffering on
Plaintiffs emotional and physical wellbeing.

194. Coworker Lowey caused Plaintiff severe emotional distress with his
constant unwelcomed requests to assign her his work and when he belittled her
because of her nationality and professional qualifications.

195. Coworker Lowey’s outrageous comments prompted Plaintiffs first

national origin discrimination complaint. Right after Plaintiff complaint for the

30
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 31 of 40

discrimination, the management personal created a hostile work environment
(retaliatory harassment) through their subordinates. Plaintiff endured a whole month
of constant work sabotage, demotions, ridiculing and humiliation that reinforced that
Defendant supported Coworker Lowey’s discriminatory beliefs — that someone from
Colorado is above someone from Puerto Rico.

196. The harassing and humiliations were so constant and pervasive that
Plaintiff made a formal complaint to Human Resources and Defendant’s
administrator. However, when she submitted the formal complaint, Malcom told her
that it was her who ordered the senior attorneys to unreasonably interfere with her
work performance, demote her and create an intimidating, hostile and offensive
work environment. Furthermore, when Plaintiff submitted the complaint Malcom
falsely accused her of violating the Attorney-client privilege and the Confidentiality
agreement and proceeded to terminate her under pretext. The termination was the
ultimate humiliating statement in support of Coworker Lowey’s prior derogatory
comments.

197. Supervisor Balkin caused Plaintiff severe emotional distress when he
demoted her and humiliated her in front of her coworkers in the middle of the
attorney’s conference.

198. Malcom caused Plaintiff severe emotional distress through the
manipulation of her subordinates to take specifics actions that would result in a
hostile work environment.

199. Attorney Marino, by instruction of Malcom, transferred Plaintiff to less
prestigious work assignments right after she complained about Coworker Lowey’s
derogatory comments causing Plaintiff severe emotional distress.

200. Attorney McCrary caused Plaintiff severe emotional distress when he
humiliated her in the middle of a training conference in front of other coworkers by

asking her to step out to do his work because she is a Spanish speaker. Plaintiff

31
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 32 of 40

inquired whether the assignment could be done after the conference and McCrary
responded her that he needed it urgently. McCrary interfered with Plaintiff's
prestigious assignments and interfered with her work responsibilities (work
sabotage) by interrupting Plaintiff’s required training.

201. Malcom or Supervisor Balkin sabotaged Plaintiff's work by assigning
her 30 cases during her training period contrary to the office’s usual practices of
assigning less than 10 cases and build up the case load at a rational pace. In less than
a month plaintiff was working 48 cases compared to the 30 cases that Law Clerk
Conroy had during his whole employment. Furthermore, management personal
wanted to assign Plaintiff more cases. The excessive and unfair assignment of work
inflicted severe emotional distress on Plaintiff.

202. Plaintiff constant work interruptions affected her work performance.
Moreover, many attorneys were not answering her requests to move the cases
forward. Her cases started to fall behind which in turn caused her more stress and
anxiety (severe emotional distresses) as other attorneys have been fired precisely for
not moving their cases forward.

203. Plaintiff emotional distress was such that her musculoskeletal system,
sleeping patterns and personal relationships got compromised. Plaintiff had to visit
a chiropractic and a psychologist in multiple occasions.

204. Malcom caused Plaintiff severe emotional distress when she terminated
Plaintiff’s employment after all the harassing she underwent. The termination was
the ultimate way of humiliating Plaintiff in front of the coworkers that contributed
to the retaliatory harassment.

205. Defendant caused Plaintiff severe emotional distress through: the
excessive case assignments; the request to work overtime on weekends without
compensation due her to national origin; the humiliation based on her professional

qualifications and nationality; the excessive request to take intake calls due to

32
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 33 of 40

national origin; the constant work request and assignments from other employees
based on her nationality (the constant exploitation and work sabotage); the
compliance (and therefore humiliation) with coworkers requests for fear of
retaliation for insubordination or some discriminatory reason; the demotion in front
of other coworkers as retaliation for stepping up to a coworkers derogatory and
discriminatory comments or/and as retaliation for complying with Colorado’s public
policy and not signing an attorney contract; the transfer to less prestigious work
assignments; the silent treatment and disregard of her requests to move cases
forward; the supervisors abuse of power; and the plaintiffs feelings of impotence.

206. In other words, Defendant intentionally or recklessly created a hostile,
discriminatory, exploitative, and humiliating work environment with the sole
purpose of inflicting emotional suffering on Plaintiff for not complying with the
supervisor’s requests to violate Colorado’s public policy; or for stepping up against
her coworker discriminatory and derogatory comments.

207. Defendant’s conduct was so extreme in degree as to go beyond all
possible bounds of decency so as to be regarded as atrocious and utterly intolerable
in a civilized community.

208. As a consequence of Defendant’s outrageous conduct, Plaintiff
experienced highly unpleasant mental reactions such as grief, shame, humiliation,
embarrassment, anger and disappointment in such extreme degree that no person of
ordinary sensibilities could be expected to tolerate and endure it.

209. As a result of Defendant’s actions, Plaintiff has suffered emotional
distress, resulting in damages in an amount to be proven at trial.

210. Plaintiff further seeks to recover compensation for mental anguish,
noneconomic losses or injuries Plaintiff has had to the present time or that Plaintiff
will probably have in the future, including: physical and mental pain and suffering,

inconvenience, emotional stress, fear, anxiety, embarrassment, humiliation, public

33
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 34 of 40

disgrace, indignity, and impairment of the quality of life.

211. Plaintiff further seeks to recover any economic losses plaintiff has had
to the present time or will probably have in the future, including: loss of earnings or
income; ability to earn money in the future; reasonable and necessary medical,
hospital and other expenses.

212. Plaintiff further seeks to recover punitive damages.

213. Plaintiff is entitled to reasonable attorneys’ fees and costs of suit.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for relief as follows:

1. For a declaration that Defendant’s actions, policies, and practices as
alleged herein are unlawful;

2. For lost wages, expectation damages and all other compensation denied
or lost to Plaintiff by reason of Defendant’s unlawful actions, in an amount to be
proven at trial;

3. For compensatory damages for Plaintiff’ s emotional pain and suffering,
in an amount to be proven at trial;

4, For punitive and exemplary damages in an amount to be determined at
trial;

5. For interest on lost wages, compensation, and damages, including pre-

and post-judgment interest and an upward adjustment for inflation,

6. For back pay and front pay within the contract term;

7. For reasonable attorneys’ fees and costs of suit and;

8. For such other and further relief as this Court deems just and proper.
Dated: January 13, 2020 Respectfully submitted,

Krystina A. Romero

34
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 35 of 40

 

KRYSTINA A ROMERO

s/ Krystina Andrea Romero
Krystina Andrea Romero
6750 E Chenango Ave

Apt 505

Denver, CO 80237
Telephone: (787) 602-7489

E-mail: krystinaromero @ gmail.com

DEMAND FOR JURY TRIAL

Plaintiff demands a jury trial on all causes of action and claims to which

they have a right to a jury trial.

Dated: January 15, 2020 Respectfully submitted,

Krystina A Romero

s/ Krystina Andrea Romero
Krystina Andrea Romero
6750 E Chenango Ave

Apt 505

Denver, CO 80237
Telephone: (787) 602-7489

E-mail: krystinaromero @ gmail.com

35
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 36 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.

 

(To be supplied by the court)

Krystina Andrea Romero
, Plaintiff

 

Vv.

Franklin D Azar & Associates, P.C.

 

, Defendant(s).

 

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 37 of 40

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Krystina Andrea Romero 6750 e Chenango Ave. 505 Denver CO 80237

 

(Name and complete mailing address)
787-602-7489. krystinaromero@gmail.com

 

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Franklin D Azar & Associates PC 14426 East Evans Ave, Aurora CO 80014
Defendant 1:

 

(Name and complete mailing address)
855-417-0342

 

(Telephone number and e-mail address if known)

Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)
X
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

X Equal Pay Act
Other: (please specify)

 
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 38 of 40

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

Discrimination

 

CLAIM ONE:

The conduct complained of in this claim involves the following: (check all that apply)
___ failure to hire ____ different terms and conditions of employment
____ failure to promote < failure to accommodate disability
____ termination of employment ____ retaliation

___ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that

apply)
X
race religion national origin

X

color Sex ____ disability

age

Supporting facts:
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 39 of 40

CLAIM TWO:

 

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire different terms and conditions of employment
failure to promote failure to accommodate disability
termination of employment retaliation

____ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

race religion national origin age
color Sex disability
Supporting facts:

 
Case 1:20-cv-00097-STV Document1 Filed 01/13/20 USDC Colorado Page 40 of 40

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

VY

 

Yes (You must attach a copy of the administrative charge to this complaint)

 

 

 

 

No

 

Have you received a notice of right to sue? (check one)

 

¥ Yes (You must attach a copy of the notice of right to sue to this complaint)

 

 

 

 

No

 

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

G. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

(Co [

(Plaintiff's signature)

Zz / 13 / 2620
(Date) 7 Y

 

 

(Revised December 2017)
